ORDER

PER CURIAM:
AND NOW, this 27th day of February, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated October 20, 2005, it is hereby
ORDERED that JAMES A. HICKEY be and he is SUSPENDED from the Bar of this Commonwealth for a period of three years, to run consecutive to the suspension imposed by this Court on December 13, 2004.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice BALDWIN did not participate in this matter.